358 S.W.2d 516 (1962)
Milton WILLARD, Appellant,
v.
Walter FERGUSON, Chairman, State Board of Parole, Frankfort, Kentucky, Appellee.
Court of Appeals of Kentucky.
June 15, 1962.
Milton Willard, pro se.
John B. Breckinridge, Atty. Gen., Ray Corns, Asst. Atty. Gen., Frankfort, for appellee.
BIRD, Judge.
Milton Willard, a prisoner in the Eddyville Penitentiary, became eligible for parole. He made his application to the Parole Board and subsequently appeared for hearing before the Board.
The Board denied the parole and ordered that any further application be deferred for forty-eight months. He brought this action in the Lyon Circuit Court to prohibit and enjoin enforcement of the Board's deferment order. The trial court dismissed the action for failure to state a claim upon which relief may be granted and Willard appeals.
It must be kept in mind that parole is a matter of legislative grace and that the general assembly may impose such limitations, restrictions and conditions as it deems best for society. It may likewise invest the Board with power to make rules and regulations with respect to eligibility.
*517 The General Assembly by KRS 439.330 has limited the right of review to questions of compliance with the parole act. We have examined the record and fail to find any non-compliance with respect to Milton Willard's application for parole.
The trial court properly dismissed the action and the judgment is affirmed.